Title: To Thomas Jefferson from Charles Minifie, 24 July 1802
From: Minifie, Charles
To: Jefferson, Thomas


          
            Hond. & Respected Sir,
            Boston July 24 1802
          
          Having been favour’d on the 5th. Inst. with a sight of the Model for the contemplated Naval Dock in the Eastern-Branch (which tis said is to get a supply of water from a Spring on the Border of the City Plan) and not having been assured of any certainty that its elevation is completely sufficient for the purpose; I humbly trust that your known general Goodness will pardon this liberty, which has no end in view but a wish for the general Good, whilst I beg leave to offer an Idea for consideration in case the Spring should be insufficient or that a different Mode for supplying the Dock may on examination be deem’d more eligible. In the process of enquiry into the different means of Supply permit me Sir to state a few Ideas on furnishing it by a Fire Engine. For example—I would suppose an Aqueduct to be cut from the Tide back to the side of the Dock—that a lifting force be effected by the Fire-Engine constructed on a limitted & cheap Plan for throwing the water over the side into the Dock in order to float the Ships up to the Platform, where they should take the Stocks, at such times as should be required—then to be let off leaving them in their proper Births—Altho’ this would require no great expence of Coals it would I humbly conceive be worthy of deliberation to compare the constant working the Engine by day for other purposes to which Water Force might be applied—for instance, working Saw-Mills for the Navy Yard—Machinery for Anchor & other Forge Hammers—Copper flatting Mill—Grindstones, and polishing wheels for Armoury—Lathes, & such like other aids as would infallibly diminish the expence of Manual Labour and be of course a great saving to the Nation.—As a beneficial addition I would also submit the Idea of working the Fire Engine by means of an Oven whereby the expence of Fuel should be nearly if not quite done away.—I mean to Coke or Char the Coals (& the smallest Coals skreen’d from the large will answer equally well or better than both mixed) so that the Coke will be worth as much, or more, for the drying Malt & Blast-Foundries than the Coals cost. This I state from Fact as the general practice in the Sea-Brine Works as well as the refining the Rock Salt: in these I’ve heretofore been concern’d, therefore I state a Certainty in the process that 20 Bushels of small Coals turn out 22 Bus of Coke which in England fetches a better Price ⅌ Bushel than the Coals—and would doubtless do so in this Country as a cheaper & safer fuel for Malt & Corn Kilns—Brass Foundries—drying Tobacco &c &c as it burns without smoke and is the strongest & safest Fire from any kind of Fuel whatever. To return to the Spring—Should it be preferr’d I would suggest the Idea of ascertaining its probable Source by confining the Water in two large Casks, one on another, in order to determine the elevation it may command so as to lessen the expence in digging for a Brick Tunnel or laying down large Free Pipes thro’ which the water may be convey’d to the Navy Yard—the experiment is easily made by making the lower Cask tight with Clay & Stones next the Ground, & also the Joint of the upper Cask.—The excellence of the water from said Spring for watering Ships going to Sea—the conveying it for common Uses—and in case of Fire, together with its being applied to the Saw-Mill &c &c (as stated if ⅌ fire Engine) are unquestionably great recommendations to the Spring-Supply for the Navy Yard—and undoubtedly call for a comparitive statement of the respective Expence in the different modes—by the Spring—& by the Fire Engine.—The latter I presume might be ascertained to demonstration—& so it may probably be said of supply by the Spring—But Sir is there not a possible interruption conjecturable in considering that in process of Time—the digging of Wells may not strike the Spring & divert the Supply to the total overthrow of the Benefits calculated on?
          My leaving the City on the 6th. Instant & having been engaged in Business on my way to this Place claim the Apology & account for my thus addressing You from hence.
          Should any Benefit to the Public Good arise from any communication in this Letter I shall feel happy in its effect—But although the whole may, from Your acknowledged Superiority in Judgment be found only troubling You to read I shall nevertheless rely on Your taking the Writer’s Will into consideration apart from any other Motive than a Good Intention.
          I am Sir with sentiments of sincere Esteem & regard your, perhaps unknown, very obed hble Servant
          
            Chas. Minifie
          
          
            My future residence will be I expect in the City—I can give lines & directions for fixing the Coking Principle to an Engine & will Pro-bono-publico hold myself bound to give any Aid on such Considerations only.
            Yrs. &c
            CM
          
        